Citation Nr: 1146759	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  10-13 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to specially adapted housing benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service in the United States Army from September 1969 to April 1972, and from February 1979 to June 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating action of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  Following the RO's action, the appellant proffered testimony before the undersigned Veterans Law Judge (VLJ), sitting in Washington, DC, in April 2011.  A transcript of that hearing was produced and has been included in the claims folder for review.


FINDINGS OF FACT

1.  The appellant's service-connected disabilities consist of type II diabetes mellitus, evaluated as 40 percent disabling; right below the knee amputation associated with type II diabetes mellitus, evaluated as 40 percent disabling; hypertension with proteinuria associated with type II diabetes mellitus, evaluated as 30 percent disabling; peripheral vascular disease of the right foot with foot ulcer, evaluated as 20 percent disabling; peripheral neuropathy of the left foot associated with type II diabetes mellitus, evaluated as 20 percent disabling; chondromalacia of the right and left knees, evaluated each as 10 percent disabling; diabetic retinopathy with severe cataracts associated with type II diabetes mellitus, evaluated as 10 percent disabling; and, infectious hepatitis, nondisplaced fracture of the right little toe, peripheral vascular disease with diabetic ulcer of the left foot associated with type II diabetes mellitus, erectile dysfunction associated with type II diabetes mellitus, all evaluated as noncompensably disabling.  Additionally, prior to August 25, 2010, the appellant's disability of peripheral neuropathy of the right foot associated with type II diabetes mellitus was assigned a 20 percent disability rating but after that date, the condition was assigned a noncompensable rating.  

2.  The combined evaluation for compensation for the appellant's service-connected disabilities is 90 percent.  He has been found to be entitled to a total disability rating based on individual unemployability (TDIU) and has been determined to be permanently and totally disabled, effective in December 2005. 

3.  The appellant is not blind and he does not suffer from the loss of use of either upper extremity. 

4.  The appellant's service-connected disabilities seriously impair his lower extremities; he does not have additional service-connected disability due to the loss of use of any other extremity, blindness in both eyes (having only light perception), or residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 

5.  The appellant is not entitled to compensation for a permanent and total disability due to blindness in both eyes with 5/200 visual acuity or less, or anatomical loss or loss of use of both hands.


CONCLUSION OF LAW

The criteria for assistance in acquiring specially adapted housing benefits have not been met.  38 U.S.C.A. §§ 2101(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.809 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The Veterans Claims Assistance Act of 2000 does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  In addition, there is no indication that any additional notice or development would aid the appellant in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); see Dela Cruz.  Under these circumstances, there is no further duty to notify or assist the appellant in the development of his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

The appellant requests that the VA assign to him specially adapted housing benefits.  He has testified before the Board that as a result of his service-connected disabilities, he has difficulty in entering and exiting his home.  He has also stated that due to the size of his motorized wheel-chair, he had difficulty maneuvering in his house.  He did also admit that he used a prosthetic leg with a cane, that he was not blind in either eye, and that he had full use of his upper extremities.  It was also admitted by the appellant during his hearing that while he had difficulty in ambulating without his cane, he was capable of doing so.  

The appellant's service-connected disabilities consist of type II diabetes mellitus, evaluated as 40 percent disabling; right below the knee amputation associated with type II diabetes mellitus, evaluated as 40 percent disabling; hypertension with proteinuria associated with type II diabetes mellitus, evaluated as 30 percent disabling; peripheral vascular disease of the right foot with foot ulcer, evaluated as 20 percent disabling; peripheral neuropathy of the left foot associated with type II diabetes mellitus, evaluated as 20 percent disabling; chondromalacia of the right and left knees, evaluated each as 10 percent disabling; diabetic retinopathy with severe cataracts associated with type II diabetes mellitus, evaluated as 10 percent disabling; and, infectious hepatitis, nondisplaced fracture of the right little toe, peripheral vascular disease with diabetic ulcer of the left foot associated with type II diabetes mellitus, erectile dysfunction associated with type II diabetes mellitus, all evaluated as noncompensably disabling.  Additionally, prior to August 25, 2010, the appellant's disability of peripheral neuropathy of the right foot associated with type II diabetes mellitus was assigned a 20 percent disability rating but after that date, the condition was assigned a noncompensable rating.  He has been found to be entitled to a total disability rating based on individual unemployability and has been determined to be permanently and totally disabled, effective in December 2005.

To warrant the issuance of a certificate of eligibility for assistance in acquiring specially adapted housing, the evidence must establish permanent and total service-connected disability due to: 

1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or 

2) blindness in both eyes, having only light perception, plus the loss of use of one lower extremity; or 

3) the loss, or loss of use, of one lower extremity together with the residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or 

4) the loss, or loss of use, of one lower extremity together with the loss, or loss of use, one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair. 

38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2011).  The term "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d) (2011). 

Initially, the Board notes that the appellant's service-connected disabilities do cause him significant difficulties.  The evidence of record demonstrates that the appellant employs the use of a wheelchair or, as a result of an amputation of the right lower extremity, he uses a prosthetic leg with a cane, to ambulate.  This restriction, along with the neuropathy he suffers therefrom, are disabilities for which service connection has been granted.  Moreover, there is no question that as a result of his service-connected disabilities, which have affected his balancing ability, he is limited in his ability to walk.  While it can be argued that the appellant has lost the use of one lower extremity and is restricted in the other left lower extremity, none of the medical evidence suggests that he has lost the use of the left lower extremity.  When examined, while the left foot does have calluses and is occasionally sore or that there is some sensory lost in the left lower extremity, he still is not totally precluded from locations.  As such, he does not meet the criteria listed at 38 U.S.C.A. § 2101 (West 2002) and 38 C.F.R. 
§§ 3.809, 3.809a (2011). 

Moreover, the appellant is not entitled to compensation for permanent and total service-connected disability due to any of the enumerated conditions found at 38 C.F.R. § 3.809(b)(1-4) (2011).  

His service-connected disabilities have not caused him to lose the use of both lower extremities or to be blind in both eyes.  While they seriously impair the use of a single (the left) lower extremity, they do not also include the loss of use of one upper extremity, nor do they also involve organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  Neither the appellant through his written and oral statements to the VA or a medical professional has concluded or opined that he is unable to prevent falls or ambulate.  Moreover, there is no evidence of record that the function of the left foot and leg would be better if it was amputated and fitted with a suitable prosthesis.  Hence, because the appellant does not meet the specified criteria, his claim must be denied.

In the absence of the specified service-connected disabilities as required above, Congress has not authorized VA to provide financial assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a).  While he may very well be eligible at some point in the future, VA cannot grant the benefit in anticipation of such a status.  Under these circumstances, because the basic legal criteria for the benefit sought are not met, the claims must be denied. 

The United States Court of Appeals for Veterans Claims has held that where the law and not the evidence is dispositive, the claim should be denied or the appeal terminated because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the appeal is denied. 





ORDER

Entitlement to specially adapted housing is denied.  


____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


